      Case 2:20-cv-00031-SAB      ECF No. 15   filed 05/27/20   PageID.65 Page 1 of 3



 1
 2
 3
                                                                           FILED IN THE

 4                                                                     U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON


 5                                                               May 27, 2020
 6                           UNITED STATES DISTRICT COURT             SEAN F. MCAVOY, CLERK



 7                     EASTERN DISTRICT OF WASHINGTON
 8
 9 TRISHA C. RESSA, a Washington
10 Resident,                                      NO. 2:20-CV-00031-SAB
11              Plaintiff,
12              v.                                ORDER DENYING
13 MURRAY/REIFF, LLC d/b/a ZIMMER                 STIPULATED MOTION FOR
14 BIOMET NORTHWEST, a Washington                 PROTECTIVE ORDER
15 LLC,
16              Defendant.
17
18
19        Before the Court is the parties’ Stipulated Motion for Protective Order, ECF
20 No. 14. The motion was heard without oral arguments. The parties stipulate and
21 request that the Court enter a protective order regarding the production of
22 confidential, proprietary and private information during the course of discovery.
23 ECF No. 14 at 1-2. For the reasons discussed herein, the Motion for Protective
24 Order is DENIED.
25        The product of pretrial discovery is presumptively public, although Federal
26 Rule of Civil Procedure 26(c) allows a district court to override this presumption
27 upon a showing of good cause. San Jose Mercury News, Inc. v. U.S. District
28 Court—Northern Dist. (San Jose), 187 F.3d 1096, 1103 (9th Cir. 1999). Rule 26(c)
     ORDER DENYING STIPULATED MOTION FOR PROTECTIVE ORDER
     *1
        Case 2:20-cv-00031-SAB    ECF No. 15    filed 05/27/20   PageID.66 Page 2 of 3



 1 provides that a “court may, for good cause, issue an order to protect a party or
 2 person from annoyance, embarrassment, oppression, or undue burden or expense.”
 3 Prior to the grant of a protective order, the moving party must certify it has
 4 “conferred or attempted to confer with other affected parties in an effort to resolve
 5 the dispute without court action.” Fed. R. Civ. P. 26(c) (emphasis added).
 6         When, as here, the parties agree that certain information should remain
 7 confidential, it may be prudent for the parties to enter into a written agreement
 8 setting forth what information shall remain private. However, it is unnecessary for
 9 such an agreement to have this Court’s imprimatur to be valid. A court-issued
10 protective order is less necessary since Rule 5(d) was amended to only require
11 filing discovery material actually used in support of an action or motion. Because
12 not all discovery material need be filed, most discovery material is not readily
13 accessible to the public. Therefore, the primary concern regarding confidential
14 materials is how the parties themselves handle such material.
15         This Court will not hesitate to issue a protective order when it is necessary;
16 however, the moving party or parties must demonstrate good cause exists and must
17 bear the “burden of showing specific prejudice or harm” that will result if no
18 protective order is granted. Phillips v. G.M. Corp., 307 F.3d 1206, 1210-11 (9th
19 Cir. 2002). In other words, the moving party must demonstrate why the parties
20 cannot resolve the issue without court action—a standard that will generally not be
21 met when the parties agree to the terms of a proposed protective order.
22         The motion at hand fails to demonstrate specific harm or prejudice that will
23 result if no protective order is granted. Additionally, the parties appear to agree on
24 what material is appropriate for discovery, how it should be handled, and the
25 process for filing confidential documents with this Court if necessary. The parties
26 fail to show specific prejudice or harm that will result if the protective order they
27 seek is not entered. Accordingly, the Court denies the stipulated motion.
28 //
     ORDER DENYING STIPULATED MOTION FOR PROTECTIVE ORDER
     *2
      Case 2:20-cv-00031-SAB     ECF No. 15     filed 05/27/20   PageID.67 Page 3 of 3



1        The Court commends the parties and encourages them to continue
2 cooperating with respect to the handling of potentially sensitive discovery material.
3 The parties may, upon a proper showing tied to specific discovery material, move
4 the Court to seal certain filings or for a protective order.
5        Accordingly, IT IS ORDERED:
6        1. The parties’ Stipulated Motion for Protective Order, ECF No. 14, is
7 DENIED.
8        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
9 this Order and to provide copies to counsel.
10       DATED this 27th day of May 2020.
11
12
13
14
15
                                                       6WDQOH\$%DVWLDQ
16
                                                   8QLWHG6WDWHV'LVWULFW-XGJH
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER DENYING STIPULATED MOTION FOR PROTECTIVE ORDER
     *3
